DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a Divisional of US Patent Application No. 14/404,842 filed December 1, 2014, now abandoned, which is a 371 of PCT/FR2013/051255 filed June 3, 2013, which claims foreign priority to French Application No. 1255182, filed June 4, 2012.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on January 8, 2021 in which Claim 1 is amended to change the breadth of the claims and new Claim 21 is added.  Claims 1-21 are pending in the instant application, which will be examined on the merits herein.

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on January 8, 2021, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2-21 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of Claim 1 has been changed.  Therefore, rejections from the previous Office Action, dated September 8, 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In Claim 21, it is not clear what “C6 level” is referring to since no explanation of the meaning of this term has been provided. The term “C6 level” may have been intended to recite - - C6 carbon position of the cellobiose units - -.
 
The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaschinski et al (WO 01/34656 A1).
	Applicants claim a method of obtaining a solid material based on a polymer comprising cellobiose units, wherein:  5+ at least some of the cellobiose units have at least one carboxylic acid function attached to the C6 carbon, the other C6 carbons having a primary alcohol function attached thereto; and + at least some of the cellobiose units have at least one of the two rings open between the C2 and C3 carbons, the other C2 and C3 carbons forming a ring and having an 10alcohol function attached thereto, said method comprising the following steps: - a first step of placing in contact a solid material based on polymer containing cellobiose units and an oxidizing mixture comprising a hypohalite, a halite, and an oxoammonium salt or a precursor of said salt; and then 15- a second step of placing in contact the material thus processed and a solution of periodic acid or of a salt thereof.
	The Jaschinski et al WO publication discloses preparation of oxidized cellulose which is carried out by means of a sodium peroidate oxidation wherein aldehydes are generated at position C2 and C3 of the cellulosic glucose unit, while TEMPO oxidation is selective for the 6-hydroxy position of the cellulosic chain wherein a 4-OH-TEMPO oxidation generates mainly aldehydes, whereas 4-acetamido-TEMPO further oxidize the already form C6-aldehydes to C6-carboxylic acids (see page 45, 1st paragraph).  Experiment J on page 39 of the Jaschinski et al WO publication discloses a first treatment wherein 4-acetamido-TEMPO oxidation at pH 8-8.3 with NaOCl being used as a primary oxidant and a 2nd treatment wherein sodium periodate is added and nd treatment of Experiment J of the Jaschinski et al WO publication embraces the periodic acid salt recited in the second step of instant Claim 1.  The pH range disclosed in Experiment J of the Jaschinski et al publication cover the pH range from 5 to 7 recited in instant Claim 6.  The Jaschinski et al publication further discloses a best mode for practicing the invention thereof (see page 20, 1st paragraph) that involve first, oxidizing a cellulosic fibrous material, such as pulp in an aqueous system, by means of 4-Hydroxy-TEMPO or 4-Acetamido-TEMPO in an amount of 0.5 to 10 wt.%, based on the dry weight of the fibrous material, in the presence of NaOCl in an amount of 0.1 to 5 wt.%, based on the dry weight of the fibrous material at a pH of 2 to 10 and a temperature of 5 to 60°C over a time period of 0.25 to 3 hrs, in order to generate aldehyde functions at position C(6) of the cellulosic chains within the material; and  then, further oxidizing the cellulosic fibrous material using sodium periodate in an amount of 1 to 25 wt.%, based on the dry weight of the fibrous material at a pH of 2 to 6 and a temperature of 10 to 60°C over a time period of 15 min to 1 day, in order to generate aldehyde functions at position C(2) and (3) of the cellulosic chains within the fibrous material (see page 20, 1st paragraph).  The weight percentage of the components, temperatures, period of time and pH values disclosed in the Jaschinski et al publication embraces the moles per gram of the components, the temperatures, period of time and pH range recited in instant Claims 3-16 and 20. The use of primary alcohol to stop the first step in instant Claim 17 does not indicate a procedure of patentable moment.  
Claim 21 recites that the method thereof include a 1st step wherein no aldehyde function is generated at the C6 level.  This C6 level may be referring to the C6 carbons of the cellobiose units of cellobiose polymer.  See Claim 3 of the Jaschinski et al WO publication wherein the claim discloses a polysaccharide wherein the two secondary and primary hydroxyl groups of an anhydroglucose unit of a carbohydrate chain comprising a plurality of consecutive anhydro sugar units are not oxidized to aldehyde groups, but a partial oxidation has taken place, which embraces a the situation recited 6 carbon position of the cellobiose polymer.  
	The instantly method of obtaining a solid material based on a polymer comprising cellobiose differs from the preparation of oxidized cellulose in the Jaschinski et al publication by carrying out the method with cellobiose in the instant claims as opposed to carrying out method with cellulose in the Jaschinski et al publication. However, cellobiose and cellulose are very similar since both compounds are made of glucose units and since cellulose may be defined as a chain of cellobiose units.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired result because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Jaschinski et al WO publication before him to carry out the instantly claimed method in view of their closely related structures and the resulting expectation of similar fiber properties.	
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that one of ordinary skill in the art would not have expected to obtain a solid material with hemostatic properties.   This argument is not persuasive since the instant claims have clearly establish that the instant clams are drawn to a method of obtaining a solid material based on a polymer comprising cellobiose units, which is the same material disclosed in the Jaschinski et al publication.  The cellobiose and cellulose are very similar since both compounds are made of glucose units and since cellulose may be defined as a chain of cellobiose units.  Applicants do not clearly establish a degree of substitution for the aldehyde groups and carboxylic acid groups for the polymer comprising cellobiose units intended to be obtained for by the instantly claimed method.

Applicants argue that the method disclosed in the Jaschinski et al publication does not incude treatment of an insoluble material.  This argument is not persuasive since the Jaschinski et al publication discloses a pulp which is a water-insoluble polysaccharides.
	Applicants argue that the method disclosed in the Jaschinski et al publication does not include the condition of preforming the steps at a neutral or acidic pH.  This argument is not persuasive since the Jaschinski et al publication discloses an Experiment E a method wherein the steps are carried out a pH of 4.5, which embraces the neutral or acidic pH condition recited in the instantly claimed method. 
	Accordingly, the rejection of Claims 1-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaschinski et al (WO 01/34656 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623